

116 S1571 IS: Missouri River Flood Control Prioritization Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1571IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Hawley (for himself, Mr. Blunt, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo remove fish and wildlife as an authorized purpose of the Missouri River Mainstem Reservoir
			 System and to make flood control the highest priority of authorized
 purposes of the System, and for other purposes.1.Short titleThis Act may be cited as the Missouri River Flood Control Prioritization Act.2.Authorized purposes of the Missouri River Mainstem Reservoir System(a)In generalNotwithstanding any other provision of law, with respect to the Missouri River Mainstem Reservoir System—(1)fish and wildlife shall not be an authorized purpose; and(2)of the authorized purposes, flood control shall be the highest priority.(b)Revision of control manualNot later than 90 days after the date of enactment of this Act, the Chief of Engineers shall revise the Missouri River Mainstem Reservoir System Master Water Control Manual and any related regulations in accordance with subsection (a).